               IN THE UNITED STATES DISTRICT COURT FOR
                   THE WESTERN DISTRICT OF MISSOURI

 JOINT COLLECTION COMMITTEE OF SHEET METAL)
 AIR RAIL & TRANSPORTATION WORKERS           )
 LOCAL UNION NO. 2,                          )
 and                                         )
 BOARD OF TRUSTEES OF THE SHEET METAL        )
 WORKERSNATIONAL PENSION FUND,               ) Case No. 4:19-CV-830
 and                                         )
BOARD OF TRUSTEES OF THE SHEET METAL         )
OCCUPATIONAL HEALTH INSTITUTE TRUST,         )
 and                                         )
 BOARD OF TRUSTEES OF THE NATIONAL ENERGY )
 MANAGEMENT INSTITUTECOMMITTEE FOR THE        )
 SHEET METAL AND AIR CONDITIONING INDUSTRY )
 and                                          )
 BOARD OF TRUSTEES OF THE INTERNATIONAL       )
 TRAINING INSTITUTE FOR THE SHEET METAL AND )
 AIR CONDITIONING INDUSTRY                    )
 And                                          )
 BOARD OF TRUSTEES OF THE SHEET METAL         ) Additional Required
WORKERS INTERNATIONAL                         ) Service Under 29
U.S.C.SCHOLARSHIP FUND                        ) § 1132(h) to:
 and                                          ) U.S. Department of Labor
 BOARD OF TRUSTEES OF THE NATIONAL            ) Attn: Assistant Solicitor
 STABILIZATION AGREEMENT OF THE               ) for Plan Benefits Security
 SHEET METAL INDUSTRY                         ) 200 Constitution Ave, NW
                      Plaintiffs,             ) Washington, DC 20002
 vs.                                          )
 C & R EQUIPMENT, LLC                         ) U.S. Dept. of Treasury
 d/b/a C & R EQUIPMENT,                       )Attn: Secretary of Treasury
 Serve: R.A. Christine Benson                 )
          402 Taylor                          ) 1500 Pennsylvania Ave, NW
          Belton, MO 64012                    ) Washington, DC 20220
and                                           )
FOGEL-ANDERSON CONSTRUCTION CO.,              )
Serve: R.A. BCRS, Inc.                        )
         2323 Grand Blvd., Suite 1100         )
         Kansas City, MO 64108                )
and                                           )
LIBERTY MUTUAL INSURANCE COMPANY              )
Serve: CSC-Lawyers Incorporating Service Co.  )
         221 Bolivar                          )
         Jefferson City, MO 65101             )
Defendants.                                   )


                                     1
       Case 4:19-cv-00830-DGK Document 1 Filed 10/15/19 Page 1 of 23
                                       COMPLAINT
       Plaintiffs, the Joint Collection Committee of the Sheet Metal, Air, Rail, &

Transportation Workers Local Union No. 2 (“Collection Committee”), and Sheet Metal, Air,

Rail, and Transportation Workers Local Union No. 2 (“Union) (collectively, “Collection

Committee” for the “Union”); and the separate and individual Boards of Trustees

(collectively, “Trustees”) for the Sheet Metal Workers National Pension Fund (“NPF”), the

Sheet Metal Occupational Health Institute Trust (“SMOHIT”), the National Energy

Management Institute Committee for the Sheet Metal and Air Conditioning Industry

(“NEMIC”), and the International Training Institute for the Sheet Metal and Air Conditioning

Industry (“ITI”), and the Sheet Metal Workers’ International Scholarship Fund (“SMWISF”),

and the National Stabilization Agreement of Sheet Metal Industry (“SASMI”), (NPF, ITI,

NEMIC, SMOHIT, SASMI, and SMWISF collectively, the “National Funds”). The

Collection Committee, Union, and collective Trustees of the National Funds state as follows

for their claim against Defendants:


                     I.   Introduction and Facts Common To All Counts.

  Introduction

  1. This is a civil action brought by employee benefit plans and/or joint labor-management

      organizations, and by the Collection Committee for the Union, and by the Trustees of the

      National Funds, pursuant to Sections 502 and 515 of the Employee Retirement Income

      Security Act of 1974 (“ERISA”), as amended, 29 U.S.C. §1132 and 1145. Jurisdiction

      and venue are conferred upon the Court by §§502(a), (d), (e), (f), and (g) of ERISA, 29

      U.S.C. §1132 (a), (d), (e), (f) and (g); and §301(a) of the Labor Management Relations

      Act of 1947 (“LMRA”), as amended, 29 U.S.C. §185.



                                               2
        Case 4:19-cv-00830-DGK Document 1 Filed 10/15/19 Page 2 of 23
   2. Plaintiffs seek, pursuant to §§502 and 515 of ERISA, 29 USC §§1132 and 1145, §301 of

      the LMRA, 29 USC §185, the collective bargaining agreement, the trust documents

      governing the Fund and National Funds, and the separate policies and procedures set forth

      by each of the Plaintiffs, and the Payment Bond related to the project that is the subject

      of this lawsuit, and R.S. Mo. § 34.057 and § 375.420:

          a. A monetary judgment on behalf of themselves against Defendants, jointly and

              severally, awarding delinquent contributions and other monetary liabilities,

              accrued interest, liquidated damages, and attorneys’ fees and costs, through the

              date of judgment, as well as those amounts that become due and owing through

              the date of judgment; and

          b. An order requiring Defendant C&R Equipment, LLC (hereinafter “C&R”) to post

              a surety bond to secure future contribution obligations as allowed by ERISA; and

          c. An order requiring Defendants C&R and Fogel-Anderson Construction, Co.,

              (hereinafter “Fogel-Anderson”) to submit to an audit of their records to verify

              contribution amounts; and

          d. An order awarding Plaintiffs all damages available under R.S. Mo. § 34.057 and

              § 375.420; and

          e. Any other legal or equitable relief this Court deems fair and just under the

              circumstances.

Jurisdiction and Venue

   3. Jurisdiction is conferred upon this Court by Sections 502(e) and (f) of ERISA, 29

      U.S.C. §§ 1132 (e) and (f), and Section 301(c) of the LMRA, 29 U.S.C. § 185(c).

      Jurisdiction also lies under 28 U.S.C. § 1331.




                                               3
        Case 4:19-cv-00830-DGK Document 1 Filed 10/15/19 Page 3 of 23
4. Venue is proper under § 502(e)(2) of ERISA, 29 USC § 1132(e)(2), as:

   a. The Fund is administered and the Union is operated in this district. Plaintiffs

       National Funds operate and administer their principal places of business located in

       the Commonwealth of Virginia, County of Fairfax, but derive their rights to

       contributions from the collective bargaining agreement operated and administered

       and work performed by Union members located in this district.

   b. Plaintiffs are the Joint Collection Committee representatives, duly appointed by the

       Trustees of the Fund and the officers of the Union; and the National Funds, each

       duly appointed by the separate Trustees of each named entity. The Fund is

       administered in Kansas City, Jackson County, Missouri. The Union operates in

       Kansas City, Jackson County, Missouri and Harrisonville, Cass County, Missouri,

       as well as various counties and states unrelated to this lawsuit. Plaintiffs National

       Funds each derive their separate rights to contributions from the Collective

       Bargaining Agreement administered and operated in this district and work

       performed by Union members located in this district.

5. Venue is also properly in this district because Defendants breached the relevant

   provisions of the collective bargaining agreement, and consequentially violated §515

   of ERISA, 29 USC § 1145, within the district that relevant provisions of the

   collective bargaining agreement are required to be performed.

6. Pursuant to Section 502(h) of ERISA, 29 U.S.C. 1132(h), a copy of this Complaint

   will be served upon the Secretary of the United States Department of Labor and the

   Secretary of the United States Department of the Treasury by certified mail on or

   about the date of filing.




                                             4
     Case 4:19-cv-00830-DGK Document 1 Filed 10/15/19 Page 4 of 23
Parties

   7. Defendant C&R is a Missouri corporation with its principal place of business at

          Belton, Cass County, Missouri, and may be served by serving any officer at the

          business address, 22712 Joe Holt Parkway, Peculiar, Missouri 64078, or by serving its

          Registered Agent, Christine Benson, at 402 Taylor Lane, Belton, Missouri 64102.

   8. Defendant Fogel-Anderson is a Missouri corporation with its principal place of business

          at 1212 East Eighth Street, Kansas City, Jackson County, Missouri 64106, and may be

          served by serving any officer at the business address, or by serving its Registered Agent

          BRCS, Inc. 2323 Grand Blvd., Ste 1100, Kansas City, Jackson County, Missouri 64111.

   9. Defendant Liberty Mutual is a Massachusetts corporation with its principal place of

          business at 175 Berkeley Street, Boston, Massachusetts, but which conducts business in

          Kansas City, Jackson County, Missouri, and Harrisonville, Cass County, Missouri, and

          may be served by serving any officer at the business address, or by serving its Registered

          Agent CSC-Lawyers Incorporating Service Company, 221 Bolivar, Jefferson City, Cole

          County, Missouri 65101.

   10. Plaintiff Collection Committee:

             a.   Is the duly authorized representative of the Mo-Kan Sheet Metal Workers

                  Welfare Fund and the Sheet Metal, Air, Rail, & Transportation Workers Local

                  Union No. 2. The Union has delegated collection authority to the appointed

                  members of the Collection Committee pursuant to the CBA and its authority as

                  collective bargaining representative for Union members.

             b. The Trustees of the Fund, who have been duly authorized to administer the Fund

                  for the benefit of the participants and beneficiaries of the Fund, have delegated



                                                    5
            Case 4:19-cv-00830-DGK Document 1 Filed 10/15/19 Page 5 of 23
           authority for collection of delinquent amounts to the Collection Committee.

       c. The Fund is an employee welfare benefit plan within the meaning of Sections

           3(1) and 3(3) of ERISA, 29 USC § 1002(3)(1) and (3), and a multiemployer

           plan within the meaning of Section 3(37) of ERISA, 29 USC § 1002 (37),

           established and maintained for the purpose of providing health and welfare

           benefits to eligible employees and their eligible dependents. At all times

           relevant to this case, the Fund is and has been a jointly administered trust fund

           established pursuant to §301(c)(5) of the LMRA, 29 USC § 186(c)(5).

       d. The Trustees of Fund are “fiduciaries” within the meaning of §3(21)(A) of

           ERISA, 29 USC §1002(21)(A), and are empowered to bring this action

           pursuant to §§502(a)(3) and 502(g)(2) of ERISA, 29 USC §1132(a)(3) and

           §1132(g)(2). Collection Committee brings this action in their collective names

           or, as necessary or appropriate, in the names of the respective trusts or plans

           and their participants and beneficiaries, and the Union and its members,

           pursuant to Federal Rule of Civil Procedure 17.

11. Plaintiff Board of Trustees of NPF is a duly authorized Board of Trustees whose duty it is

   to administer NPF for the benefit of the participants and beneficiaries of NPF. NPF is an

   employee pension benefit plan within the meaning of Sections 3(2) and (3) of ERISA, 29

   U.S.C. §§ 1002(2), (3), and a multiemployer plan within the meaning of Section 3(37) of

   ERISA, 29 U.S.C. § 1002(37), established and maintained for the purpose of providing

   pension benefits to eligible employees. NPF is, and at all times material herein has been,

   a jointly administered trust fund established pursuant to Section 302(c)(5) of the LMRA,

   29 U.S.C. § 186(c)(5). The Trustees are “fiduciaries” within the meaning of Section



                                             6
     Case 4:19-cv-00830-DGK Document 1 Filed 10/15/19 Page 6 of 23
   3(21)(A) of ERISA, 29 U.S.C. § 1002(21)(A), and are empowered to bring this action

   pursuant to Sections 502(a)(3) and 502(g)(2) of ERISA, 29 U.S.C. §§ 1132(a)(3) and

   1132(g)(2). NPF, the NPF trust fund, and the Board of Trustees of NPF are individually

   or jointly referred to as “NPF” in this Complaint. NPF is administered at 8403 Arlington

   Boulevard, Fairfax, Virginia 22031.

12. Plaintiff Board of Trustees of ITI is a duly authorized Board of Trustees whose duty it is

   to administer the plan for the benefit of the participants and beneficiaries of ITI. ITI is an

   employee welfare benefit plan within the meaning of Sections 3(1) and (3) of ERISA, 29

   U.S.C. §§ 1002(2), (3), and a multiemployer plan within the meaning of Section 3(37)(A)

   of ERISA, 29 U.S.C. § 1002(37)(A), established and maintained for the purpose of

   providing apprenticeship training and educational benefits to eligible employees. ITI is,

   and at all times material herein has been, a jointly administered trust fund established

   pursuant to Section 302(c)(5) of the LMRA, 29 U.S.C. § 186(c)(5). The Trustees of ITI

   are “fiduciaries” within the meaning of Section 3(21)(A) of ERISA, 29 U.S.C. §

   1002(21)(A), and are empowered to bring this action pursuant to Sections 502(a)(3) and

   502(g)(2) of ERISA, 29 U.S.C. §§ 1132(a)(3) and 1132(g)(2). The trust, the Board of

   Trustees and plan are individually and jointly referred to as “ITI” in this Complaint. ITI is

   administered at 8403 Arlington Boulevard, Fairfax, Virginia 22031.

13. Plaintiff Board of Trustees of NEMIC is a duly authorized Board of Trustees whose duty

   it is to oversee the operations of NEMIC. NEMIC is a not-for-profit joint labor-

   management organization established pursuant to the Labor Management Cooperation

   Act of 1978 and 29 U.S.C. § 186(c)(9), sponsored by the International Association of

   Sheet Metal, Air, Rail and Transportation Workers (“SMART”) and the Sheet Metal and




                                             7
     Case 4:19-cv-00830-DGK Document 1 Filed 10/15/19 Page 7 of 23
   Air Conditioning Contractors’ National Association (“SMACNA”), and funded by

   contributions under various collective bargaining agreements. NEMIC is located at 8403

   Arlington Boulevard, Fairfax, Virginia 22031.

14. Plaintiff Board of Trustees of SMOHIT is a duly authorized Board of Trustees whose

   duty it is to oversee the operations of SMOHIT. SMOHIT is a joint labor-management

   health and safety organization established under 29 U.S.C. § 186(c)(5) serving the sheet

   metal industry. The organization and its Trustees are individually and jointly referred to

   as “SMOHIT” in this Complaint. SMOHIT is located at 8403 Arlington Boulevard,

   Fairfax, Virginia 22031.

15. Plaintiff Board of Trustees of SASMI is a duly authorized Board of Trustees whose duty

   it is to administer SASMI. SASMI is a trust fund established under 29 U.S.C. § 186(c)(5)

   and a “employee welfare benefit plan” and a “multiemployer plan” within the meaning of

   ERISA 3(1) and (37), 29 U.S.C. § 1002(1) and (37). The Trustees are the “named

   fiduciary,” “plan administrator,” and “plan sponsor” within the meaning of ERISA

   sections 3(16) and 402(a), 29 U.S.C. §§ 1002(16) and 1102(a), and each individual

   trustee is a “fiduciary” within the meaning of ERISA section 3(21), 29 U.S.C. §

   1002(21). The plan and its Trustees are individually and jointly referred to as “SASMI”

   in this Complaint. SASMI is administered at 8403 Arlington Boulevard, Fairfax,

   Virginia 22031.

16. Plaintiff Board of Trustees of SMWISF is a duly authorized Board of Trustees whose

   duty it is to administer SMWISF for the benefit of the participants and beneficiaries of

   the SMWISF. SMWISF is an employee welfare benefit plan within the meaning of

   Sections 3(2) and (3) of ERISA, 29 U.S.C. §§ 1002(2), (3), and a multiemployer plan




                                            8
     Case 4:19-cv-00830-DGK Document 1 Filed 10/15/19 Page 8 of 23
      within the meaning of Section 3(37)(A) of ERISA, 29 U.S.C. § 1002(37)(A), established

      and maintained for the purpose of providing funded scholarship benefits. SMWISF is,

      and at all times material herein has been, a jointly administered trust fund established

      pursuant to Section 302(c)(5) of the LMRA, 29 U.S.C. § 186(c)(5). The Trustees of

      SMWISF are “fiduciaries” within the meaning of Section 3(21)(A) of ERISA, 29 U.S.C.

      § 1002(21)(A), and are empowered to bring this action pursuant to Sections 502(a)(3) and

      502(g)(2) of ERISA, 29 U.S.C. §§ 1132(a)(3) and 1132(g)(2). The trust, its Trustees and

      plan are individually and jointly referred to as “SMWISF” in this Complaint. SMWISF

      is administered at 8403 Arlington Boulevard, Fairfax, Virginia 22031.

   17. Trustees of Plaintiffs National Funds bring this action in their collective names or, as

      necessary or appropriate, in the names of the respective trusts or plans and their

      participants and beneficiaries, and the Union and its members, pursuant to Federal Rule

      of Civil Procedure 17.

Relationships Between the Parties
   Collective Bargaining Agreement

   18. At all times relevant to this action, Defendant C&R employed employees represented

      for the purposes of collective bargaining by the Union, a labor organization

      representing employees in an industry affecting interstate commerce.

   19. Defendant C&R and Plaintiff Union are signatory to, bound by, and subject to the

      terms of a Collective Bargaining Agreement (“CBA”), the terms of which were in

      effect at all times relevant to this lawsuit. The CBA remained in effect from July 1,

      2016 until June 30, 2019, and is attached as “Plaintiff’s Exhibit A” and is incorporated

      as if set forth herein.

   20. The CBA makes the Fund and National Funds third-party beneficiaries of the CBA.


                                                 9
        Case 4:19-cv-00830-DGK Document 1 Filed 10/15/19 Page 9 of 23
   The CBA requires Defendant C&R to submit monthly remittance reports and make

   contributions to the Fund and the National Funds pursuant to the terms of the

   Agreement(s) and Declaration(s) of Trust and other governing documents establishing

   the Fund and each of the National Funds.

21. The CBA requires Defendant C&R to deduct dues from the wages of Union members

   and submit those amounts monthly to the Union as a “Working Dues Assessment” for

   all hours worked or paid on behalf of Defendant’s covered employees within the

   jurisdiction of the Union.

22. The current contribution rates and “Working Dues Assessment” amounts are set forth

   in the CBA. The CBA also authorizes the Union and/or Trustees of each Plaintiff

   Fund to enforce collection of any amounts due.

23. Pursuant to the CBA, Defendant C&R is obligated to abide by the terms and conditions

   of the Trust Agreement establishing the Fund, including any amendments thereto and

   any policies and procedures adopted by the Trustees or by the Joint Collection

   Committee.

24. Pursuant to the CBA, Defendant C&R is obligated to abide by the terms and conditions

   of each Trust Agreement establishing each of the National Funds, including any

   amendments thereto and any policies and procedures adopted by the Trustees or any

   duly authorized committee.

 25. Payments due to the Fund, Union, and National Funds are calculated based on

    remittance reports required to be prepared monthly by each contributing employer.

    This is a self-reporting system and the Union, Fund, and National Funds rely on the

    honesty and accuracy of contributing employers in reporting hours worked, hours




                                           10
    Case 4:19-cv-00830-DGK Document 1 Filed 10/15/19 Page 10 of 23
    paid, and in reporting contributions owed for work by covered employees.

26. Without the information contained in the remittance reports, the Union, Fund, and

   National Funds cannot determine the entire amount of monthly contributions due or

   covered employees’ continued eligibility for benefits.

   Project Owner, Contractor, Subcontractor, and Surety Bond

27. This action arises due to non-payment of required contributions to Plaintiffs for work

   performed by Union members on a public property owned by Cass County, as

   governed by the Cass County Commission (“Commission”). The Commission is

   located at 102 East Wall Street, Harrisonville, Missouri 64701.

28. The Commission contracted with General Contractor, Defendant Fogel-Anderson, to

   perform work on the Cass County Courthouse, located at 2501 W. Mechanic Street,

   Harrisonville, Cass County, Missouri 64701. The contracted work is hereinafter called

   the “Courthouse Project”.

29. As part of the requirements of the contract hiring Defendant Fogel-Anderson to

   perform work on the Courthouse Project, the Commission purchased a Payment Bond

   from Surety, Defendant Liberty Mutual, in the amount of two million five hundred

   forty-seven thousand dollars and zero cents ($2,547,000.00) (“Bond”). The Bond is

   attached as Plaintiffs’ Exhibit “B”, and is incorporated as if set forth herein.

30. General Contractor, Defendant Fogel-Anderson, contracted with Subcontractor,

   Defendant C&R, to perform work on the Courthouse Project. As General Contractor,

   Defendant Fogel-Anderson is responsible for the payment of contributions to

   Plaintiffs, along with any related penalties, liquidated damages, interest, or attorney’s

   fees, in the event that Subcontractor C&R does not properly pay these amounts to




                                             11
     Case 4:19-cv-00830-DGK Document 1 Filed 10/15/19 Page 11 of 23
   Plaintiffs.

31. Defendant Liberty Mutual, as Surety for the Payment Bond contract with the

   Commission covering the work of General Contractor Defendant Fogel-Anderson, is

   responsible for the payment of contributions to Plaintiffs, along with any related

   penalties, liquidated damages, interest, or attorney’s fees, in the event that

   Subcontractor C&R does not properly pay these amounts to Plaintiffs.

                COUNT I—DELINQUENT CONTRIBUTIONS
            UNDER THE COLLECTIVE BARGAINING AGREEMENT


32. All foregoing paragraphs are incorporated as if restated and set forth herein.

33. This claim arises under Sections 502(a)(3) and 515 of ERISA, 29 U.S.C. §§ 1132(a)(3) and 1145,

   and Section 301 of the LMRA, 29 U.S.C. § 185.

34. For purposes of this Complaint, the work for which Defendant C&R was required to

   pay contributions to the Union, Fund, and the National Funds as described herein shall

   be called “bargaining unit work.” Completed remittance reports and accompanying

   contribution payments for bargaining unit work are due and must be submitted:
                                                 th
       a. to the Union and Fund, on the tenth (10 ) day of each month following the

           month in which bargaining unit work is performed, and are delinquent if
                                           th
           received after the fifteenth (15 ) day of that month; and

       b. to the National Funds, no later than the twentieth (20th) day after the end of

           each month during which covered work was performed and are delinquent if

           received thereafter.

35. Pursuant to the terms of ERISA, the CBA, the respective Trust Agreement(s) and

   applicable policies and procedures of each entity listed below:



                                              12
     Case 4:19-cv-00830-DGK Document 1 Filed 10/15/19 Page 12 of 23
 a. For the Collection Committee, pursuant to Sections 502 and 515 of ERISA, 29

    U.S.C. §§ 1132 and 1145, the CBA, the Trust Documents, and Section 301 of

    the LMRA, 29 U.S.C. § 185, the following assessments apply:

        i. A one-time late fee of $500 is assessed for each month a remittance

             report and/or related contributions are delinquent.

       ii. The Collection Committee may additionally assess interest and

             liquidated damages on unpaid delinquent contributions as set forth in

             ERISA, as well as requiring contributing employers who are frequently

             delinquent to post a surety bond to insure payment of future

             contributions owed to the Union and Fund.

       iii. The Collection Committee may require an audit of the records of

             contributing employers for purposes of verifying employer remittance

             reports and contribution amounts.

 b. For the National Funds, pursuant to Sections 502 and 515 of ERISA, 29 U.S.C.

    §§ 1132 and 1145, the CBA, the Trust Documents, and Section 301 of the

    LMRA, 29 U.S.C. § 185, if a contributing employer fails to timely submit the

    contractually required remittance reports and contribution payments, the

    contributing employer is required to pay the following amounts to the National

    Funds:

        i. Interest on the delinquent contributions at a rate of 0.0233% per day,

             compounded daily;

       ii. Liquidated damages equal to the greater of fifty dollars ($50.00) or ten

             percent (10%) of the contributions due for each month of contributions



                                      13
Case 4:19-cv-00830-DGK Document 1 Filed 10/15/19 Page 13 of 23
                  that the contributing employer fails to pay within 30 days after the due

                  date, and before any lawsuit is filed;

             iii. The greater of interest on the delinquent contributions at the above rate

                  or liquidated damages equal to twenty percent (20%) of the delinquent

                  contributions owed upon commencement of litigation; and

   c. For all Plaintiffs, pursuant to Sections 502 and 515 of ERISA, 29 U.S.C. §§ 1132

       and 1145, the CBA, the applicable Trust Documents and/or policies and

       procedures, and Section 301 of the LMRA, 29 U.S.C. § 185, Defendants may be

       ordered by this Court to pay all attorneys’ fees and costs incurred by the Plaintiffs

       in pursuing the delinquent amounts, including the attorneys’ fees and costs in this

       action.

36. Defendant C&R has failed and refused to pay any contributions owed for the months of

   July and August, 2018 to the Union, Fund, or National Funds, which are currently

   delinquent. The amount of contributions are unknown at this time, but upon knowledge

   and belief are estimated as approximately nineteen thousand, three hundred eighty-one

   dollars and six cents ($19,381.06) owed to the Union and Fund, and approximately

   forty thousand dollars and zero cents ($40,000) owed to the National Funds.

37. Further, Defendant C&R has failed and refused to pay contributions to the Union and

   Fund in a timely manner for bargaining unit work performed in July and August, 2018,

   resulting in the Collection Committee assessing a $500 late fee for each of those

   months, for a total of one thousand dollars and zero cents ($1,000.00) of late fees for

   those months. Defendant C&R has failed and refused to pay the assessed late fees.

38. In summary, upon information and belief, the amount of delinquent contributions owed



                                            14
    Case 4:19-cv-00830-DGK Document 1 Filed 10/15/19 Page 14 of 23
   to the Collection Committee, Fund, and National Funds is at least sixty thousand, three

   hundred eighty-one dollars and six cents ($60,381.06), plus an unknown amount at this

   time, plus late fees of one thousand dollars ($1,000), plus interest and liquidated

   damages at the rate allowed by Collection Committee, applicable Trust Agreements of

   the Fund and National Funds, the CBA, applicable policies and procedures, and

   ERISA, with additional amounts due and owing monthly as additional bargaining unit

   work is discovered and/or performed.

39. Defendant C&R has materially breached its obligations under the CBA, thereby

   damaging Plaintiffs. To obtain compliance with the CBA, Plaintiffs are authorized by

   the terms of the Fund’s Trust, the National Funds’ separate Trusts, the terms of the

   CBA, applicable collection policies and procedures, and ERISA §515, 29 U.S.C.

   §1145, and ERISA §502, 29 U.S.C. §1132, to initiate legal action.

40. As set forth in Counts II, III, and IV below, Defendant Fogel-Anderson is liable as

   General Contractor for Subcontractor C&R’s breach of its obligations as set forth

   herein.

41. As set forth in Counts II, III, and IV below, Defendant Liberty Mutual is liable as

   Surety for Contractor Fogel-Anderson’s and Subcontractor C&R’s breach of its

   obligations set forth herein.

42. Prior to commencing this lawsuit, Union, the Fund, and the National Funds sent letters

   and directly contacted each of the Defendants to obtain the outstanding contributions

   and late fees owed, and notified Defendants that if further legal action was pursued,

   additional amounts would be assessed against Defendants as allowed by the relevant

   CBA, Trusts, policies and procedures, and ERISA. Despite these communications,



                                            15
     Case 4:19-cv-00830-DGK Document 1 Filed 10/15/19 Page 15 of 23
   Defendants have failed to satisfy their obligation to Plaintiffs, and Plaintiffs believe

   there is little prospect that, lacking judicial compulsion, Defendants will satisfy their

   obligations to Plaintiffs, and pay the delinquent and unpaid contributions, liquidated

   damages, interest, and late fees due on the delinquent and unpaid contributions.

43. Defendants C&R and Fogel-Anderson have in the past, and may in the future, perform

   bargaining unit work within the jurisdiction of Union through its employees and other

   persons covered by the terms of the CBA, causing additional amounts to become due

   each month. Defendants C&R and Fogel-Anderson have anticipatorily and materially

   breached their obligations with respect to bargaining unit work performed after the

   filing of this Complaint.

44. ERISA §502(g), 29 U.S.C. §1132(g), provides that where a judgment in favor of

   Plaintiffs is awarded, the Court shall award Plaintiffs the unpaid contributions; interest;

   reasonable attorneys’ fees and costs; and liquidated damages in an amount not in

   excess of twenty percent (20%) of the amount of the unpaid contributions.

                                    COUNT II
                               CLAIM AGAINST BOND

45. All foregoing paragraphs are hereby restated and incorporated as if set forth herein.

46. Under Missouri’s “Little Miller Act”, R.S. Mo. §34.057, §34.058.1, §8.250 and

   §6.04.100, Missouri requires that a payment and performance bond be posted for

   public construction contracts in excess of twenty-five thousand dollars ($25,000) or if

   entered into by any officer or agency of any city containing five hundred thousand

   (500,000) inhabitants or more. Such bond, among other conditions, shall be

   conditioned for the payment of any and all materials incorporated, consumed, or used

   in connection with the construction of such work, and all insurance premiums,



                                             16
     Case 4:19-cv-00830-DGK Document 1 Filed 10/15/19 Page 16 of 23
   compensation, and all other kinds of fringe benefit contributions for the work, and for

   all labor performed in such work, whether by subcontractor or otherwise.

47. The Bond entered into between the Commission and Liberty Mutual covers the work

   performed by Defendants Fogel-Anderson and C&R, as required by Missouri’s “Little

   Miller Act.”

48. Plaintiffs made timely claims for the unpaid contributions referenced in this lawsuit

   under the terms of the Bond.

49. To date, Defendant Liberty Mutual has not made any payment on the Bond claim to

   Plaintiffs, but has not issued a formal denial of claim to Plaintiffs.

50. Defendant Liberty Mutual has required information from Plaintiffs that is under the

   direct control of Defendants C&R and Fogel-Anderson as a condition precedent to

   making payment to Plaintiffs under the Bond.

51. Plaintiffs have requested the information required by Defendant Liberty Mutual from

   Defendants Fogel-Anderson and C&R multiple times, including verbally and in

   writing, but have not received information in response that is sufficient to satisfy

   Defendant Liberty Mutual.

52. In fact, for July and August 2018, the information provided in remittance reports to

   Plaintiffs by Defendant C&R varies substantially from the information provided to

   both the Commission and Defendant Fogel-Anderson for the same time period. Upon

   information and belief, there is an approximate difference of five hundred twenty-five

   (525) hours reported by Defendant C&R among multiple reports covering this time

   period, as submitted to the Commission, Fogel-Anderson, the Fund, and the National

   Funds.



                                             17
     Case 4:19-cv-00830-DGK Document 1 Filed 10/15/19 Page 17 of 23
53. Completion of the administrative process required by Defendant Liberty Mutual is

   futile, because Plaintiffs do not have possession of or control over the required

   information, and Defendant C&R has failed and refused to cooperate in providing

   accurate reports.

                           COUNT III
        VIOLATION OF MISSOURI’S PROMPT PAY ACT (“MPPA”)
           FOR PUBLIC CONTRACTS UNDER R.S. MO. §34.057

54. All former paragraphs are incorporated as if restated and set forth herein.

55. The Courthouse Project is owned and governed by the Commission, which is the

   governing entity for Cass County, Missouri.

56. The Commission entered into the relevant construction contracts for the Courthouse

   Project with Defendant Fogel-Anderson, and the Bond agreement with Defendant

   Liberty Mutual.

57. Defendant Fogel-Anderson entered into a subcontract with Defendant C&R to perform

   work on the Courthouse Project.

58. The Courthouse Project is governed by a public works contract as defined in R.S. Mo.

   §34.057.

59. The MPPA, R.S. Mo. §34.057, provides in part that progress payments shall be made

   to a contractor by the owner every thirty (30) days and, if the contractor and owner

   determine that a subcontractor’s performance of contracted work has been completed

   and the subcontractor can be paid and released prior to substantial completion of the

   entire contracted project without risk to the owner, payment may be made to the

   subcontractor in full, prior to full completion of the project. Additionally, subsection 7

   provides that the court may determine that, in the event of default of the MPPA



                                             18
     Case 4:19-cv-00830-DGK Document 1 Filed 10/15/19 Page 18 of 23
   provisions or a surety fails to exercise its duties to subcontractors under a payment

   bond, direct payment to the subcontractor may be required.

60. Plaintiffs have made proper demands for payment to all Defendants.

61. More than thirty (30) days have passed since Plaintiffs’ demands were made, and no

   payment has been made by any Defendant.

62. More than thirty (30) days have passed since the work performed by Defendants Fogel-

   Anderson and C&R was complete.

63. Defendants have raised no issues with quality of work or other contractual performance

   by Defendant C&R that would prevent payment to Plaintiffs.

64. By failing to pay Plaintiffs, the Commission and Defendant Fogel-Anderson have

   breached the MPPA.

65. The MPPA breach by the Commission and Defendant Fogel-Anderson is not justified

   and, therefore, prompt payment to Plaintiffs is required.


                              COUNT IV
                   VEXATIOUS REFUSAL TO PAY UNDER
                     MISSOURI LAW R.S. MO. 375.420
                     DEFENDANT LIBERTY MUTUAL

66. All foregoing paragraphs are incorporated as if reinstated herein.

67. Defendant Liberty Mutual and the Commission entered into an agreement, as a direct

   result of the requirements of the Little Miller Act, for Payment Bond for work

   performed on the Courthouse Project by Defendant Fogel-Anderson and its

   subcontractors, including but not limited to Defendant C&R.

68. Plaintiffs have made demands to Defendants and filed their claims with Defendant

   Liberty Mutual for unpaid contributions on the Courthouse project, as described and



                                            19
     Case 4:19-cv-00830-DGK Document 1 Filed 10/15/19 Page 19 of 23
      set forth herein, and have fulfilled their obligations under the Bond agreement.

  69. To date, Defendant C&R has outstanding unpaid contributions for July and August

      2018, including liquidated damages, interest, attorneys’ fees, and other amounts

      unknown at this time (“Related Amounts”).

  70. Defendant C&R’s failure to pay the required contributions and Related Amounts

      triggered Plaintiffs’ entitlement to the proceeds of the Payment Bond.

  71. Plaintiffs made demands to Defendant Liberty Mutual for the proceeds of the Payment

      Bond, but Defendant Liberty Mutual failed or refused to pay these proceeds to

      Plaintiff.

  72. In doing so, Defendant Liberty Mutual breached its agreement.

  73. Defendant Liberty Mutual’s refusal to pay Plaintiff’s claim was without reasonable

      cause or excuse.

  74. As a direct result of such breach, Plaintiffs were damaged.

  75. Defendant Liberty Mutual’s actions, as noted above, were vexatious, outrageous,

      displayed an evil motive and/or were recklessly indifferent to the rights of Plaintiffs.

                                     Prayer For Relief/Remedies

       WHEREFORE, Plaintiffs pray that the Court enter judgment against Defendants,

jointly and severally, and in favor of the Plaintiffs awarding:

       A. A declaration that Defendant C&R is delinquent in remitting contributions to all

           Plaintiffs pursuant to the CBA;

       B. Delinquent contributions in the principal amount of at least $59,381.06, plus

           additional contribution amounts as they become known during this litigation for

           delinquent contributions for the months of July and August 2018, and any other



                                                20
        Case 4:19-cv-00830-DGK Document 1 Filed 10/15/19 Page 20 of 23
   period for which delinquencies are discovered; plus

C. Accrued late fees to Plaintiff Collection Committee of $1,000; plus

D. An amount to Plaintiffs National Funds for interest on all delinquent contributions at

   a rate of 0.0233% per day, compounded daily, from the date due until the date paid

   or the date of the judgment, as well as interest accruing to the date of payment;

E. Requiring Defendants to submit to audits of Defendant Fogel-Anderson’s and

   Defendant C&R’s records to verify remittance reports and contributions due, and

   assessing the costs of such audits against Defendants Fogel-Anderson and

   Defendant C&R, jointly and severally; plus

F. An amount equal to any unpaid contributions for bargaining unit work beginning in

   July 2018 to present that becomes due each and every month until the date of

   judgment; plus

G. Liquidated damages:

       a. On behalf of Plaintiff National Funds, equal to the greater of interest on the

            delinquent contributions calculated at the above rates—20% of the

            delinquent contributions outstanding as of the date of the filing of this

            action or 10% of the contributions Defendants failed to pay within 30 days

            after the due date

       b. On behalf of Plaintiff Collection Committee, interest accrued on delinquent

            contributions at a rate of 10%; plus

       c.      On behalf of Plaintiff Collection Committee, liquidated damages equal

            to 10% of the unpaid balance for the first two months, and 20% thereafter;

            plus




                                         21
Case 4:19-cv-00830-DGK Document 1 Filed 10/15/19 Page 21 of 23
       H. On behalf of all Plaintiffs, Plaintiffs’ attorneys’ fees and costs, in the amount

            incurred by Plaintiffs in pursuing delinquent contributions, as authorized by Section

            502(g) of ERISA; plus

       I. A declaration that Plaintiffs are entitled to payment under the Bond for work

            performed on the Courthouse Project by Defendant C&R in the amounts listed

            herein, and ordering Defendant Liberty Mutual to pay those amounts; plus

       J. A declaration that Defendant Fogel-Anderson is in breach of the Missouri Prompt

            Pay Act; plus

       K. An amount, as Plaintiffs’ actual, compensatory, punitive, and liquidated damages;

            plus

       L. A declaration, awarding injunctive relief requiring payment of all Bond payments

            and any other amounts owed under this lawsuit; plus

       M. An amount, awarding all damages available under §375.420 R.S. Mo.; plus

       N. An amount, awarding all damages available under R.S. Mo. §34.057; plus

       O. An award, granting any other legal or equitable relief as this Court deems just and

            proper.


                   Demand for Jury Trial and Designated Place of Trial

       Plaintiffs hereby demand a trial by jury in this matter and designate Kansas City,

Missouri, as the place of trial, and request that the Court direct trial at such place.



                                                                             Respectfully Submitted,

                                                      Rouse Frets White Goss Gentile Rhodes, P.C.

                                                             /s/ Marsha R. Woodward___________


                                                 22
        Case 4:19-cv-00830-DGK Document 1 Filed 10/15/19 Page 22 of 23
                                       Marsha R. Woodward       MO#49932
                                                    1100 Walnut, Suite 2900
                                                Kansas City, Missouri 64106
                                    (816) 292-7600 phone (816) 292-7601 fax
                                                 mwoodward@rousepc.com

                                        /s/ Brian H. Dunn
                                            Brian H. Dunn        MO#30538
                                                     1100 Walnut, Suite 2900
                                                 Kansas City, Missouri 64106
                                    (816) 292-7600 phone (816) 292-7601 fax
                                                        bdunn@rousepc.com

                                         /s/ Daniel O. Herrington
                                             Daniel O. Herrington MO#35646
                                              4510 Belleview Ave., Suite 300
                                                 Kansas City, Missouri 64111
                                   (816) 753-9200 phone (816) 753-9201 fax
                                                  dherrington@rousepc.com

                                           ATTORNEYS FOR PLAINTIFFS




                              23
Case 4:19-cv-00830-DGK Document 1 Filed 10/15/19 Page 23 of 23
